11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT


In the interest of A.P. and A.P.,             * From the County Court at Law
children,                                       No. 2, Ector County,
                                                Trial Court No. CC2-3137-PC.

No. 11-14-00278-CV                            * November 26, 2014

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.